Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 11/27/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Benjamin A. Tramm (Reg. No. 62303), Attorney of Record, on 4/14/2021.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method for automatically detecting events and generating photo-product designs based on the events, comprising:
	receiving, from an application executing on a computing device, photos captured over a plurality of days by a digital camera coupled to or integrated with the computing device; 
without user initiation: 
automatically identifying an event comprising one or more days of the plurality of 
identified event associated with a respective subset of the captured photos;
automatically selecting a photo-product type, a style, and a layout for a photo-
product design to be created for the identified event, wherein one or more of the selections define a total number of product photos to be included in the photo-product design;
for each day of the identified event, determining a daily weight for [[a]] the 
photo-product design each day and a total number of captured photos associated with the identified event;
automatically determining a number of product photos allocated to each day of 
the identified event based on a multiplication of the daily weight determined for each day of the identified event and the total number of product photos to be included in the photo-product design;
automatically selecting product photos from the respective subset of the captured
photos for each day of the identified event according to the number of product photos allocated to each day of the identified event; and
automatically generating the photo-product design for the identified
event by inserting the selected product photos into the layout of the photo-product design; and
providing the generated photo-product design to the application for display on the 
computing device.

2. (Currently Amended) The computer-implemented method of claim 1, wherein for each day of the identified event, the daily weight is determined by the number of captured photos associated with the respective subset of the captured photos for the day divided by the total number of captured photos associated with the identified event.

3. (Canceled)

4. (Previously Presented) The computer-implemented method of claim 1, further comprising:

photos in the one or more scenes;
automatically determining a number of product photos allocated to each of the one or more scenes based on associated scene weight; and
automatically selecting product photos from the captured photos at each of the one or more scenes according to the number of product photos allocated to each of the one or more scenes.

5. (Currently Amended) The computer-implemented method of claim 4, wherein the scene weight is determined by a number of captured photos of an associated scene divided by a total number of captured photos in an associated day of the identified event.

6. (Previously Presented) The computer-implemented method of claim 5, wherein the number of product photos allocated to each of the one or more scenes is determined by a multiplication of the associated scene weight and the number of product photos allocated to the associated day.

7. (Canceled)

8. (Canceled)

9. (Currently Amended) The computer-implemented method of claim 1, wherein automatically selecting the product photos from the respective subset of the captured photos for each day of the identified event comprises:
ranking the captured photos within the respective subset; and
automatically selecting the product photos from the respective subset of the captured photos based on the ranking.

10. (Previously Presented) The computer-implemented method of claim 1, wherein automatically identifying the event comprises:
determining an average number of captured photos per day over the plurality of days; and


11. (Previously Presented) The computer-implemented method of claim 10, wherein the event is identified when a daily number of captured photos is at least 50% higher than the average number of captured photos per day.

12. (Currently Amended) The computer-implemented method of claim 1, wherein the identified event includes a single day.

13. (Currently Amended) The computer-implemented method of claim 1, wherein the identified event includes multiple days.

14. (Currently Amended) A photo-product design system for automatically detecting events and generating photo-product designs for the events, comprising:
	at least one processor; and
	at least one memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor, cause the photo-product design system to: 
receive, from an application executing on a computing device, photos captured 
over a plurality of days by a digital camera coupled to or integrated with the computing device;
	without user initiation: 
automatically identify an event comprising one or more days of the
plurality of days based on daily numbers of the captured photos over the plurality of days, each day of the one or more days of the identified event associated with a respective subset of the captured photos;
automatically select a photo-product type, a style, and a layout for a photo-
product design to be created for the identified event, wherein one or more of the selections define a total number of product photos to be included in the photo-product design; 
for each day of the identified event, determine a daily weight
the photo-product design each day and a total number of captured photos associated with the identified event; 
automatically determine a number of product photos allocated to each day 
of the identified event based on a multiplication of the daily weight determined for each day of the identified event and the total number of product photos to be included in the photo-product design;
automatically select product photos from the respective subset of the
captured photos for each day of the identified event according to the number of product photos allocated to each day of the identified event; and 
automatically generate the photo­product design for the identified 
event by inserting the selected product photos into the layout of the photo-product design; and
provide the generated photo-product design to the application for display 
on the computing device.

15. (Previously Presented) The photo-product design system of claim 14, wherein the photo-product design system is further caused to: 
automatically merge adjacent captured photos in a day into one or more scenes;
calculate a scene weight for the photo-product design based on numbers of captured photos in the one or more scenes; 
automatically determine a number of product photos allocated to each of the one or more scenes based on associated scene weight; and 
automatically select product photos from the captured photos at each of the one or more scenes according to the number of product photos allocated to each of the one or more scenes.
 
16. (Canceled) 

17. (Currently Amended) The photo-product design system of claim 14, wherein the photo-product design system is further caused to automatically rank the captured photos within each respective subset and to select the product photos from the respective subset of the captured photos for each day of the identified event based on the ranking.

18. (Previously Presented) The photo-product design system of claim 14, wherein the photo-product design system is further caused to automatically determine an average number of captured photos per day, and identify the event by comparing daily numbers of captured photos over the plurality of days to the average number of captured photos per day.

19. (Currently Amended) The photo-product design system of claim 14, wherein the identified event includes a single day.

20. (Currently Amended) The photo-product design system of claim 14, wherein the identified event includes multiple days.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Das et al (US 2011/0206284 A1) teaches [0024] an event detector using clustering technique and [0029-0030] a function of weighting in term of number of images captured in a given time unit.
Cohen et al (US 2014/0297645 A1) teaches [0035-0046] classification of images to cluster (i.e. event, scene) of related images based on properties of images, [0059-0060] the number of images to be selected from a certain cluster/sub-cluster (e.g. the best-ranked image from each cluster and/or sub-cluster, or a predetermine number of best ranked images from each cluster and/or sub-cluster, or all the images with a rank above a certain determined threshold) and [0054-0055] technique of ranking of images.
Chen et al (US 2016/0093083 A1) teaches [0029-0035] a method for a photobook design using the group of identified images that are within a predetermined range, and the associated selections of photobook style and formats, are proactively and automatically implemented by the computer system without receiving a request from a user. 
Pere et al (NPL: Automatic image selection by means of a hierarchical scalable collection representation, 2009) teaches (page3-4) a layout constraint which is driven by the combination of the number of pages in the book and roughly the number of images per page. This layout constraint relate the approximate number of images to be selected from a larger collection.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 14: 
“automatically determine a number of product photos allocated to each day 
of the identified event based on a multiplication of the daily weight determined for each day of the identified event and the total number of product photos to be included in the photo-product design; automatically select product photos from the respective subset of the captured photos for each day of the identified event according to the number of product photos allocated to each day of the identified event; and  automatically generate the photo­product design for the identified  event by inserting the selected product photos into the layout of the photo-product design;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-2, 4-6, 9-15 and 17-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129